Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to Applicant’s amendment/remarks filed 10/26/2021. 
Claims 1, 4, and 6-9 are currently pending, of which claims 6-9 are withdrawn.
The rejection of claims 1 and 4 under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2007/0292761) in view of Kuzuo et al. (JP 2002-260660 A) is withdrawn in view of the above amendment.
The rejection of claims 1 and 4 under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2014/0131617) in view of Kuzuo et al. (JP 2002-260660 A) is withdrawn in view of the above amendment.
The rejection of claims 1 and 4 under 35 U.S.C. 103 as being unpatentable over Sun (US 2016/0006025)in view of Kuzuo et al. (JP 2002-260660 A) is withdrawn in view of the above amendment. 
However, in response, the current rejection utilizes a new reference, Lee et al. (WO 2017/095134 A1 with US 2018/0287135 as an English language equivalent), in addition to the previously cited and relied upon Park et al. (US 2007/0292761), Park et al. (US 2014/0131617) and Sun (US 2016/0006025) references under a new ground(s) of rejection, which render obvious instant claims 1 and 4.  Lee et al. was cited on the Form 892 mailed 07/26/2021.  See the new 103 rejections, below.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2007/0292761, hereinafter Park) in view of Lee et al. (WO 2017/095134 A1, utilizing US 2018/0287135 as an English language equivalent, hereinafter Lee).
As to claim 1, Park teaches a lithium metal complex oxide comprising Ni3+ and Ni2+ wherein a ratio of a content of Ni3+ to a content of Ni2+ is 1.5 or greater on a surface of the lithium metal complex oxide (lithium mixed transition metal oxides having the composition of LixMyO2 where M=Ni1-a-b(Ni1/2Mn1/2)aCob, abstract, para. 0014 and 0032-0037, where the mole fractions of Ni2+ and Ni3+ ions are such that the oxide contains an excess of nickel and the mole fraction of Ni2+ ions relative to the total content of Ni is 0.05 to 0.4, para. 0054-0055 and claim 4, meaning that of the total amount of nickel, 0.05 to 0.4 is Ni2+ and the remainder is 0.6 to 0.95 Ni3+, i.e., the ratio of Ni3+/Ni2+ throughout and on the surface thereof is 1.5 or greater).  Park further teaches the lithium transition metal oxide has a layered crystal structure and is useful as a cathode active material (abstract).  
	Although Park fails to explicitly teach an exemplary lithium mixed transition metal oxide composition anticipating the claimed Chemical Formula 1 Li1+aNi1-x-yM1xM2yO2, the disclosed lithium mixed transition metal oxide of Park overlaps and encompasses the claimed Chemical Formula 1.  Specifically, the above composition of Park corresponds to the formulae LixNi1-a-b(Ni1/2Mn1/2)aCobAkO2 where x is 0.95 to 1.05, a+b is 0.65 to 0.85, b is 0.1 to 0.4, k is an optional dopant (para. 0032-0037), which corresponds to the claimed formula where M1 is Co, M2 is Mn, a is -0.05 to 0.05, x is 0.1 to 0.4 and y is 0.125 to 0.375.  The molar amounts of Li and Co in the disclosed formula anticipate the claimed a and x, and the molar amount of Mn in the disclosed formula overlaps the claimed y.  
Park fails to teach the lithium metal complex oxide or a cathode material thereof further comprises a lithium compound of the recited Chemical Formula 2 on a surface of the lithium metal complex oxide having a different crystal structure from the oxide of Chemical Formula 1.  
However, Lee teaches a positive electrode active material for a secondary battery comprising a core of a lithium composite metal oxide of formula LiaNi1-x-yCoxM1yM3zM2wO2 and a surface treatment layer including a lithium oxide with at least one metal selected from B, W, Hf, Nb, Ta, Mo, Si, Sn, and Zr, e.g., Li2WO4, in order to increase the tap density of the positive electrode active material, prevent dissolution of the positive electrode active material by hydrofluoric acid derived from the electrolyte solution, and improve cycle characteristics (abstract, para. 0003 and 0026-0038).  In essence, Lee teaches providing a W-containing lithium compound on the surface of a lithium nickel-based metal complex oxide having different crystal structures from one another in order to improve the tap density, acid/electrolyte dissolution resistance, and cycle characteristics of a positive electrode/cathode active material.  The Li2WO4 taught by Lee meets the claimed Chemical Formula 2 where M” is W, a’ is 2, c is 1, and d is 4.  
	Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide, as taught by Lee, a W-containing lithium compound, e.g., Li2WO4, on the surface of the layered crystal-structured lithium nickel-based metal complex oxide of Park and arrive within the claimed limitations of a lithium compound of the recited Chemical Formula 2 on a surface of the lithium metal complex oxide having a different crystal structure from the oxide of Chemical Formula 1 in order to improve the tap density, acid/electrolyte dissolution resistance, and cycle characteristics of a positive electrode/cathode active material.
As to claim 4, the combination of Park in view of Lee teaches the lithium compound represented by the Chemical Formula 2 is Li2WO4, as described above.  

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2014/0131617, hereinafter Park) in view of Lee et al. (WO 2017/095134 A1, utilizing US 2018/0287135 as an English language equivalent, hereinafter Lee).
As to claim 1, Park teaches a lithium metal complex oxide comprising Ni3+ and Ni2+ wherein a ratio of a content of Ni3+ to a content of Ni2+ is 1.5 or greater on a surface of the lithium metal complex oxide (“Li0.85Ni0.353+Ni0.152+Mn0.34+Al-0.23+O2”, among several other anticipatory compounds, para. 0064; the Ni3+/Ni2+ ratio of this compound is 2.33; the lithium transition metal oxides are disclosed as “single-phase”, e.g., abstract, indicating the compounds have a uniform, constant composition, meaning the Ni3+/Ni2+ ratio of the exemplary compound above is 2.33 on the surface thereof).  Park further teaches the lithium metal complex oxide comprises an oxide represented by a general formula corresponding to the instantly claimed Li1+aNi1-x-yM1xM2yO2 Chemical Formula 1 where M1 is Mn, M2 is Al, a is -0.15, x is 0.3 and y is 0.2 (see the compound discussed above).  Park further teaches the lithium transition metal oxide has a layered crystal structure (abstract) and is useful as a cathode active material (para. 0067).  
Park fails to teach the lithium metal complex oxide or a cathode material thereof further comprises a lithium compound of the recited Chemical Formula 2 on a surface of the lithium metal complex oxide having a different crystal structure from the oxide of Chemical Formula 1.  
However, Lee teaches a positive electrode active material for a secondary battery comprising a core of a lithium composite metal oxide of formula LiaNi1-x-yCoxM1yM3zM2wO2 and a surface treatment layer including a lithium oxide with at least one metal selected from B, W, Hf, Nb, Ta, Mo, Si, Sn, and Zr, e.g., Li2WO4, in order to increase the tap density of the positive electrode active material, prevent dissolution of the positive electrode active material by hydrofluoric acid derived from the electrolyte solution, and improve cycle characteristics (abstract, para. 0003 and 0026-0038).  In essence, Lee teaches providing a W-containing lithium compound on the surface of a lithium nickel-based metal complex oxide having different crystal structures from one another in order to improve the tap density, acid/electrolyte dissolution resistance, and cycle characteristics of a positive electrode/cathode active material.  The Li2WO4 taught by Lee meets the claimed Chemical Formula 2 where M” is W, a’ is 2, c is 1, and d is 4.  
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide, as taught by Lee, a W-containing lithium compound, e.g., Li2WO4, on the surface of the layered crystal-structured lithium nickel-based metal complex oxide of Park and arrive within the claimed limitations of a lithium compound of the recited Chemical Formula 2 on a surface of the lithium metal complex oxide having a different crystal structure from the oxide of Chemical Formula 1 in order to improve the tap density, acid/electrolyte dissolution resistance, and cycle characteristics of a positive electrode/cathode active material.
As to claim 4, the combination of Park in view of Lee teaches the lithium compound represented by the Chemical Formula 2 is Li2WO4, as described above.  

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Sun (US 2016/0006025) in view of Lee et al. (WO 2017/095134 A1, utilizing US 2018/0287135 as an English language equivalent, hereinafter Lee). 
As to claim 1, Sun teaches a lithium metal complex oxide comprising Ni3+ and Ni2+ wherein a ratio of a content of Ni3+ to a content of Ni2+ is 1.5 or greater on a surface of the lithium metal complex oxide (see each of Embodiments 9, 12, 13, 14, 15 and 17 in Table 2 on page 5, further described among para. 0036-0044).  Each of the cited Embodiments of Sun appear to anticipate the claimed Ni3+/Ni2+ content ratio.  For example, Embodiment 9 of Sun comprises an active material having a gradient composition of Ni:Co:Mn core portion mole ratio of 80:0:20 to surface portion ratio mole of 60:20:20 (para. 0036 and the general formulae at para. 0016), meaning the surface of the oxide has the composition LiNi0.5Co0.2Mn0.3O2.  Sun discloses by way of the data and calculations in Table 2 that the Co and Mn are present solely as Co3+ and Mn4+, respectively, and Ni is present solely as Ni2+ and Ni3+.  Accordingly, the surface composition of LiNi0.5Co0.2Mn0.3O2 calculates to having an average nickel oxidation state of 2.67 corresponding to 0.40 moles Ni3+ and 0.20 moles Ni2+, a Ni3+/Ni2+ ratio of 2.0.  
Sun further teaches the lithium metal complex oxide comprises an oxide represented by a general formula corresponding to the instantly claimed Li1+aNi1-x-yM1xM2yO2 Chemical Formula 1 where M1 is Co and M2 is Mn, including values anticipating the claimed a, x and y variables (see the cited Embodiments, above).  For example, Embodiment 9 cited above has an average composition with a Ni:Co:Mn mole ratio of 64:16:20 (para. 0036, 0045 and Table 1; each with a general formula of LiM1x1M2y2M3z1M42O2, para. 0016) corresponding to average compositions of LiNi0.64Co0.16Mn0.2O2, which corresponds to the claimed variables x = 0.16 and y = 0.2.  Sun teaches the oxide comprises a layered structure (para. 0014) and is useful as a cathode active material (para. 0001).
Sun fails to teach the lithium metal complex oxide or a cathode material thereof further comprises a lithium compound of the recited Chemical Formula 2 on a surface of the lithium metal complex oxide having a different crystal structure from the oxide of Chemical Formula 1.  
However, Lee teaches a positive electrode active material for a secondary battery comprising a core of a lithium composite metal oxide of formula LiaNi1-x-yCoxM1yM3zM2wO2 and a surface treatment layer including a lithium oxide with at least one metal selected from B, W, Hf, Nb, Ta, Mo, Si, Sn, and Zr, e.g., Li2WO4, in order to increase the tap density of the positive electrode active material, prevent dissolution of the positive electrode active material by hydrofluoric acid derived from the electrolyte solution, and improve cycle characteristics (abstract, para. 0003 and 0026-0038).  In essence, Lee teaches providing a W-containing lithium compound on the surface of a lithium nickel-based metal complex oxide having different crystal structures from one another in order to improve the tap density, acid/electrolyte dissolution resistance, and cycle characteristics of a positive electrode/cathode active material.  The Li2WO4 taught by Lee meets the claimed Chemical Formula 2 where M” is W, a’ is 2, c is 1, and d is 4.  
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide, as taught by Lee, a W-containing lithium compound, e.g., Li2WO4, on the surface of the layered crystal-structured lithium nickel-based metal complex oxide of Sun and arrive within the claimed limitations of a lithium compound of the recited Chemical Formula 2 on a surface of the lithium metal complex oxide having a different crystal structure from the oxide of Chemical Formula 1 in order to improve the thermal stability of a positive electrode/cathode active material thereof.
As to claim 4, the combination of Sun in view of Lee teaches the lithium compound represented by the Chemical Formula 2 is Li2WO4, as described above.  
Response to Arguments
Applicant’s arguments with respect to the rejections under 35 U.S.C. 103 have been considered but are moot because the arguments do not apply to all of the references being used in the current rejection.  Applicant’s arguments focus on Kuzuo et al. (JP 2002-260660 A) reference failing to teach the claimed Chemical Formula 2 as amended.  Kuzuo et al. is no longer relied upon.  The current rejection so utilizes a new reference, Lee et al. (WO 2017/095134 A1 with US 2018/0287135 as an English language equivalent), in addition to the previously cited and relied upon Park et al. (US 2007/0292761), Park et al. (US 2014/0131617) and Sun (US 2016/0006025) references under a new ground(s) of rejection, which render obvious instant claims 1 and 4 inclusive of the lithium compound represented by the Chemical Formula 2 present/disposed on the surface of the oxide and having a different crystal structure than the oxide as amended.  See the new 103 rejections, above.

Prior Art Cited But Not Applied
The following prior art is made of record and not relied upon but is considered pertinent to Applicant's disclosure: 
Komon et al. (JP 2013-125732 A) teaches a positive electrode active material for a non-aqueous electrolyte secondary battery comprising a layered lithium metal composite oxide of general formula LizNi1-x-yCoxMyO2 containing lithium tungstate, e.g., Li2WO4, Li4WO5, or Li6W2O9, formed on the surface on the powder thereof in order to improve output characteristics while maintaining the charge/discharge capacity (para. 0001 and 0026-0028).
The remaining references listed on Forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or discussed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached Monday-Friday 9:00a-5:00p EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
November 24, 2021